Name: Commission Regulation (EEC) No 4203/88 of 21 December 1988 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 1989 fishing year
 Type: Regulation
 Subject Matter: economic policy;  trade policy;  agricultural structures and production
 Date Published: nan

 31 . 12. 88 Official Journal of the European Communities No L 370/ 15 COMMISSION REGULATION (EEC) No 4203/88 of 21 December 1988 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 1989 fishing year &gt; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3468/88 (2), and in particular Article 13 (7) thereof, Whereas Article 13 of Regulation (EEC) No 3796/81 provides for the payment of financial compensation to producers' organizations which intervene, on certain conditions, in respect of the products listed in Annex I (A) and (D) to that Regulation ; whereas the amount of such financial compensation must be reduced by standard values in the case of products intended for purposes other than human consumption ; Whereas Commission Regulation (EEC) No 1501 /83 (3) specifies the ways in which the products withdrawn must be disposed of ; whereas the value of such products must be fixed at a standard level for each of these modes of disposal, taking into account the average receipts which may be obtained from such disposal ; Whereas, on the basis of the relevant information on this value, it should be fixed for the 1989 fishing year as shown in the Annex hereto ; Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 3137/82 (4), as last amended by Regulation (EEC) No 4175/88 (*), the body responsible for payment of the financial compensation is that of the Member State in which the producers' organization was recognized ; whereas the standard value deductible should therefore be the value applied ;in that Member State ; Whereas the abovementioned provisions are equally applicable to the advance on the financial compensation provided for in Article 5 (2) of Council Regulation (EEC) No 2202/82 (*) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The standard values to be used in calculating the financial compensation and the advance pertaining thereto provided for in Article 13 of Regulation (EEC) No 3796/81 in respect of products withdrawn by producers' organizations and used for purposes other than human consumption shall be for the 1989 fishing year as shown in the Annex hereto for each of the uses indicated therein. Article 2 The standard value to be deducted from the financial compensation and the advance pertaining thereto shall be that applied in the Member State in which the producers' organization was recognized. Article 3 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 305, 10. 11 . 1988, p. 1 . (J) OJ No L 152, 10 . 6 . 1983, p. 22. (4) OJ No L 335, 29. 11 . 1982, p. 1 . 0 OJ No L 367, 31 . 12. 1988, p. 61 . ( «) OJ No L 235, 10. 8 . 1982, p. 1 . No L 370/16 Official Journal of the European Communities 31 . 12. 88 ANNEX Use of products withdrawn ECU/tonne 1 . Used as animal feed after drying and .cutting up or processing into meal : (a) Herring of the species Clupea harengus and mackerel of the species Scomber scombrus and Scomber japonicus  Spain, United Kingdom, Denmark  Other Member States (b) For shrimps of the species Crangon crangon :  Netherlands  Other Member States (c) for other products :  Germany  Other Member States 2. Used otherwise than as under animal feed (bait included) : (a) Sardines of the species Sardina pilchardus and anchovy (Engraulis spp.)  All Member States (b) for other products :  Denmark, France, Germany, United Kingdom, Netherlands, Belgium  Other Member States 3 . Used for purposes other than animal feed 35 20 25 10 10 15 25 40 25 0